       Case 3:21-cv-01916-G Document 1 Filed 08/17/21                Page 1 of 16 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SHANDRA HODGE, Individually and                   §
as the Surviving Mother of SCHASTON               §
HODGE, and as the Administrator of the            §
Estate of SCHASTON HODGE,                         §
                                                  §           CIVIL ACTION NO. ___________
        Plaintiff,                                §
                                                  §
v.                                                §
                                                  §           JURY TRIAL DEMANDED
JOSHUA ENGLEMAN, ROBERT                           §
LITVIN, TEXAS DEPARTMENT                          §
OF PUBLIC SAFETY, and THE                         §
CITY OF DALLAS, TEXAS,                            §
                                                  §
        Defendants.                               §


                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, Shandra Hodge, Plaintiff, individually and as the surviving mother of

Schaston Hodge and as the administrator of the Estate of Schaston Hodge, complaining of

Defendants Joshua Engleman (“Engleman”) in his individual capacity, Robert Litvin (“Litvin”) in

his individual capacity, Texas Department of Public Safety (“TDPS”), and the City of Dallas,

Texas (“the City”), and for cause would show the Honorable Court as follows:

                                 I.      NATURE OF THE ACTION

     1. On or about August 17, 2019, Schaston Hodge was shot 16 times by Joshua Engleman and

        Robert Litvin, two white male officers working with the TDPS in conjunction with the City

        of Dallas and the Dallas Police Department.

     2. This is an action brought by the Plaintiff against Defendants for their use of excessive force

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 1
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                  Page 2 of 16 PageID 2


     under the color of state law resulting in the unlawful shooting and killing of Schaston Hodge

     in violation of his rights under the Fourth Amendment of the United States Constitution

     secured pursuant to 42 U.S.C. § 1983.

  3. This action also asserts claims under state law for assault and battery against Defendants

     Joshua Engleman and Robert Litvin.

  4. Plaintiff alleges that the City and TDPS failed to properly train, supervise, screen, discipline,

     transfer, counsel or otherwise properly equip and control officers including those who are

     known, or who should have been known, to engage in the use of excessive force and/or

     deadly force. Further, the City and TDPS failed to properly implement training and policies

     governing how and when to use deadly force, as well as how to apprehend and/or encounter

     fleeing suspects.

  5. The City and TDPS had a duty, but failed to implement and/or enforce training, policies,

     practices, and procedures for the Dallas Police Department and the TDPS that respected

     Plaintiff’s constitutional rights. And accordingly, when the City utilized and allowed TDPS

     officers to patrol its streets, it failed to do the same.

  6. Defendant City and TDPS’s failure to adequately supervise, discipline, and train Defendants

     Litvin and Engleman, failure to implement the necessary policies and procedures, and

     affirmative implementation of unconstitutional policies caused Schaston Hodge’s

     unwarranted and excruciating physical and mental anguish and death.

  7. Defendants Engleman and Litvin acted in an objectively unreasonable manner and

     disregarded the rights of Plaintiff, knowing that the City and TDPS would approve and/or

     ratify their actions.

  8. For these civil rights violations and other causes of action discussed herein, Plaintiff seeks

     redress and compensation for damages in the unjustified shooting and killing of Schaston


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 2
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                 Page 3 of 16 PageID 3


     Hodge.

                                         II.    PARTIES

  9. Plaintiff, Shandra Hodge, is a resident of Dallas County, Texas. Plaintiff is the surviving

     mother of Schaston Hodge, Decedent, and brings this wrongful death action on his behalf as

     a surviving parent. See Tex. Civ. Prac. & Rem. Code § 71.021. Plaintiff also brings this

     survival action on behalf of the Estate of Schaston Hodge. Plaintiff is an heir of Decedent’s

     Estate. No administration of the Estate of Schaston Hodge has been initiated, as it is believed

     that no administration is necessary.

  10. Defendant Joshua Engleman, on information and belief, is a police officer with the TDPS,

     who was acting on behalf of the City of Dallas. At all times material hereto, Defendant

     Engleman was acting under color of law. Engleman may be served through TDPS by serving

     Director Steven McCraw at 5805 North Lamar Blvd., Austin, TX 78752.

  11. Defendant Robert Litvin, on information and belief, is a police officer with the TDPS, who

     was acting on behalf of the City of Dallas. At all times material hereto, Defendant Engleman

     was acting under color of law. Engleman may be served through TDPS by serving Director

     Steven McCraw at 5805 North Lamar Blvd., Austin, TX 78752.

  12. Defendant Texas Department of Public Safety is a governmental entity duly organized and

     existing under the laws of the State of Texas. TDPS may be served by serving Director

     Steven McCraw at 5805 North Lamar Blvd., Austin, TX 78752. The State of Texas funds

     and operates the TDPS, which, is responsible for implementation of the policies, procedures,

     practices, and customs of TDPS, as well as the acts and omissions, challenged by this suit.

     The TDPS is also responsible for preventive, investigative, and enforcement services for all

     citizens in Texas. All actions that form the basis of this lawsuit were performed pursuant to

     policies and procedures, customs and practices of Defendant, the TDPS.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 3
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                 Page 4 of 16 PageID 4


  13. Defendant the City of Dallas, Texas is a governmental entity duly organized and existing

     under the laws of the State of Texas. The City of Dallas funds and operates the Dallas Police

     Department (“DPD”), which, along with the Dallas City Council, Dallas City Manager's

     office and Chief Renee Hall, are responsible for the implementation of the DPD's budget,

     policies, procedures, practices, and customs, as well as the acts and omissions, challenged

     by this suit. The DPD is also responsible for preventive, investigative, and enforcement

     services for all citizens of the City of Dallas. All actions that form the basis of this lawsuit

     were performed pursuant to policies and procedures, customs and practices of Defendant,

     the City of Dallas. The City may be served with citation herein by and through its agent for

     service of process, Christopher Caso, City Attorney, Dallas City Hall, 1500 Marilla Street,

     Dallas, Texas 75201.

                             III.    JURISDICTION AND VENUE

  14. Jurisdiction exists in this Honorable Court pursuant to 28 U.S.C. §§ 1331 and 1343 as this

     action is brought pursuant to 42 U.S.C. § 1983 to redress a deprivation of the Fourth

     Amendment rights of J.C. Plaintiff further invokes the supplemental jurisdiction of this

     Court pursuant to 28 U.S.C. § 1367 to adjudicate pendent state law claims.

  15. Venue is proper in this Court as Defendants’ constitutional violations and intentional torts

     and otherwise violative conduct occurred within the Northern District of Texas.

                               IV.    FACTUAL BACKGROUND

  16. At the request of Dallas Police Chief Renee Hall, Governor Greg Abbott directed the TDPS

     to provide direct support to the Dallas Police Department, including officers, personnel, and

     other resources to coordinate on law enforcement efforts in Dallas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 4
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                Page 5 of 16 PageID 5


  17. On the night of August 17, 2019, Schaston Hodge was legally driving his car through his

     neighborhood in Dallas, Texas. Hodge was driving to his grandmother’s house, where he

     stayed, as her grandson and her caretaker due to her various medical conditions.

  18. While driving, Hodge made a complete stop at a stop sign, but allegedly did not utilize his

     left turn signal while turning into a street near his neighborhood. There was no other traffic

     or vehicles around during this time.

  19. Defendants Litvin and Engleman were finishing up another traffic stop on a different suspect

     before they allegedly witnessed Hodge fail to use his turn signal. This alleged minor traffic

     infraction prompted Litvin and Engleman to engage in a pursuit of Hodge with their patrol

     vehicle.

  20. Hodge, being so close to home, decided he would pull his vehicle onto the property of his

     home to comply with the traffic stop being initiated by Litvin and Engleman. However,

     Litvin and Engleman, decided to give chase to Hodge and proceeded to drive recklessly and

     dangerously through the Dallas neighborhood behind Hodge.

  21. Within a minute of allegedly committing his minor traffic violation, Hodge made it to his

     home.

  22. Litvin, who was driving the patrol vehicle, sped up to the driveway of Hodge’s home, opened

     the door of his patrol vehicle and without warning or reason, ran up the private driveway,

     with his gun drawn, repeatedly yelling “Show me your hands” as Hodge parked his vehicle

     and prepared to exit.

  23. As Hodge was exiting his vehicle, he attempted to comply with Litvin’s command to show

     his hands. Hodge turned towards to the officer to comply but was immediately shot multiple

     times by Litvin.

  24. Litvin, without reason or lawful justification for this level of force, began shooting Hodge


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                   Page 6 of 16 PageID 6


     while continuing to yell commands at Hodge.

  25. Engleman joined in the shooting once hearing and seeing that Litvin initiated deadly use of

     force.

  26. Even while Hodge was on the ground, shot multiple times, and presumably deceased with

     no ability to constitute a threat against any of the officers, Litvin continued to yell commands

     at Hodge and continued to fire his service weapon.

  27. At the time that the officers made contact with Hodge the following facts were true and

     known to Defendants Litvin and Engleman:

         a. Hodge was standing in his own residence and home.

         b. Hodge posed no threat of harm to Litvin and Engleman.

         c. Hodge and was being “pulled over” for allegedly not signaling while making a turn at

              a stop sign.

  28. Hodge was shot a total of 16 times outside of his residence.

  29. A total of 19 shots were fired, with 8 shots by Litvin and 11 shots by Engleman.

  30. Hodge never attempted to harm Litvin or Engleman in any way.

  31. Hodge never verbally threatened Litvin or Engleman in any way or gave the Defendants

     reason or justification for the use of deadly force.

  32. Litvin and Engleman never attempted to de-escalate the encounter, despite knowing that

     Hodge posed no threat of harm. Even when Hodge attempted to comply, the officers

     immediately resorted to deadly use of force.

                                  V.      CAUSES OF ACTION

                     COUNT I: 42 U.S.C. § 1983 EXCESSIVE FORCE
              PLAINTIFF AGAINST DEFENDANTS LITVIN AND ENGLEMAN

  33. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 6
     Case 3:21-cv-01916-G Document 1 Filed 08/17/21                    Page 7 of 16 PageID 7


   34. Plaintiff would show that Hodge was killed as a direct result of Litvin and Engleman’s use

       of force that was clearly excessive and the excessiveness of which was clearly unreasonable.

       That is, Litvin and Engleman, without justification and the need to do so, used excessive

       force as described above and killed Hodge without legal justification. Their use of force was

       clearly excessive and clearly unreasonable because Hodge never made any threatening

       gestures toward Defendants and did not pose an immediate threat to the safety of Litvin,

       Engleman, or others.

   35. Defendants were not provoked when they fired 19 shots at Hodge while he was outside his

       residence for no lawful or justifiable reason. Hodge died as a result of 16 gunshot wounds

       to his body. The excessive and deadly force used by Defendants was not reasonable or

       justified, nor was it necessary under the circumstances.

   36. Defendants’ actions were not objectively reasonable because Hodge did not pose an

       immediate risk of serious physical harm to Defendants or any other person.

   37. Defendants embarked on a willful, malicious, reckless, and outrageous course of conduct

       that was intended to cause and, in fact, caused Hodge to suffer extreme and severe mental

       and emotional distress, agony and anxiety.

   38. It has long been clearly established that, absent any other justification for the use of force, it

       is unreasonable for a police officer to use deadly force against a fleeing felon who does not

       pose a sufficient threat of harm to the officer or others.

                  COUNT II: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
              PLAINTIFF AGAINST DEFENDANTS CITY OF DALLAS AND
                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                      Unconstitutional Custom, Policy or Practice

   39. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

   40. The actions of Defendants, which resulted in the death of Schaston Hodge, were done

     pursuant to one or more interrelated de facto as well as explicit policies, practices, and/or
PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 7
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                Page 8 of 16 PageID 8


     customs of the Defendants, City of Dallas and the TDPS.

  41. On and for some time prior to August 17, 2019 (and continuing to the present date)

     Defendants City and the TDPS deprived Plaintiff of the rights and liberties secured to him

     by the Fourth and Fourteenth Amendments to the United States Constitution, in that said

     Defendants and their supervising, and managerial employees, agents, and representatives,

     acting with gross negligence and with reckless and deliberate indifference to the rights and

     liberties of the public in general, knowingly maintained, enforced and applied an official

     policy recognized by the City and TDPS.

  42. Litvin and Engleman acted pursuant to an expressly adopted official policy or a

     longstanding practice or custom of the City and TDPS.

  43. Defendant City, together with the TDPS and other Policymakers, including the City Council

     and supervisors maintained, inter alia, the following unconstitutional customs, practices,

     and policies:

         a. Using excessive force;

         b. Providing inadequate training regarding the use of force;

         c. Providing inadequate training regarding the de-escalation of force;

         d. Employing and retaining as law enforcement officers those who Defendant City and

             TDPS, at all times material herein, knew or reasonably should have known had

             dangerous propensities for abusing their authority and for mistreating citizens

             through excessive use of force;

         e. Inadequately supervising, training, controlling, assigning and disciplining law

             enforcement officers who Defendants each knew, or in the exercise of reasonable

             care, should have known had the aforementioned propensities and character traits;

         f. Employing and retaining officers who have been known to be abusive;


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 8
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                  Page 9 of 16 PageID 9


         g. Maintaining grossly inadequate procedures for reporting, supervising, investigating,

             reviewing, disciplining and controlling the intentional misconduct by those who are

             law enforcement officers;

         h. Failing to adequately discipline law enforcement officers for the above-referenced

             categories of misconduct and discipline that is so slight that is tantamount to

             encourage misconduct;

         i. Having a de facto policy of “shoot first and ask questions later;”

         j. Furthermore, the policies, practices, and customs implemented, maintained, and still

             tolerated by Defendants were affirmatively linked to, and were a significantly

             influential force behind the unjustified shooting death of Schaston Hodge.

                COUNT III: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
             PLAINTIFF AGAINST DEFENDANTS CITY OF DALLAS AND
                   TEXAS DEPARTMENT OF PUBLIC SAFETY
                                  Failure to Train

  44. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  45. The City and TDPS are liable for all damages suffered by Plaintiff pursuant to Monell v.

     Dep’t of Soc. Servs., 436 U.S. 658 (1978) and 42 U.S.C. § 1983 based on an official policy

     or custom of the City and TDPS of which the Policymakers all had actual or constructive

     knowledge that was a moving force behind the constitutional violations alleged herein.

  46. The conduct of Litvin and Engleman as set forth in the preceding paragraphs evinces the

     excessive and unreasonable use of force in violation of Plaintiff’s constitutional rights.

  47. The conduct set forth supra evinces a custom of using excessive or improper force, a lack of

     policies and training instructing deputies on the appropriate manner in which to handle

     individuals through non-lethal tactics, the use of deadly force, and pursuit of fleeing

     suspects.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 9
   Case 3:21-cv-01916-G Document 1 Filed 08/17/21                 Page 10 of 16 PageID 10


  48. With respect to the claims made the basis of this lawsuit, the City and the TDPS failed to

     adequately train, supervise or discipline its employees regarding the unnecessary use of

     excessive force. The failure to train, supervise or discipline its employees in a relevant

     respect reflects a deliberate indifference on City and TDPS to the rights of the City’s

     inhabitants and is actionable under 42 U.S.C. § 1983.

  49. Defendants developed and maintained a policy of deficient training of its police force in the

     appropriate use of force against suspects who are fleeing and/or suspects not resisting. The

     Defendants’ training is designed and implemented to act in this regard.

  50. For instance, the following conduct, policies, and customs, inter alia, by   Defendants

     violated Plaintiff’s constitutional rights:

         a. The inadequacy of Defendants’ policies, training, supervision or discipline relating

             to the use of excessive force;

         b. The inadequacy of Defendants’ policies, training, supervision or discipline relating

             to the use of non-lethal force and tactics;

         c. The inadequacy of Defendants’ policies, training, supervision or discipline relating

             to pursuing fleeing suspects;

         d. The adoption of completely subjective continuum of force policy that can be

             expressly avoided, and which leaves the use of excessive force exclusively to the

             unchecked discretion of officers on the scene;

         e. The adoption of a policy that allows officers to use the degree of force that the

             officer feels brings the situation quickly under control as per his or her individual

             judgment even if that method is excessive force;

         f. Lack of training in regard to effective communication with citizens while giving

             them commands and determining their compliance;


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 10
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                  Page 11 of 16 PageID 11


          g. Using excessive force against Hodge although he caused no immediate threat; and

          h. Using excessive force against Hodge while he was attempting to comply with officer

              commands.

   51. Defendants’ failure to properly train, supervise and discipline its police officers regarding

       the use of force was the proximate cause of the violation of Plaintiff’s constitutional rights.

                   COUNT IV: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
                 PLAINTIFF AGAINST DEFENDANTS CITY OF DALLAS AND
                       TEXAS DEPARTMENT OF PUBLIC SAFETY
                            Failure to Supervise and/or Discipline

   52. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

   53. On Plaintiff’s governmental liability claim against the City and TDPS for failing to

       supervise and/or discipline its officers for prior violations and the resulting lack of

       supervision:

          a. Defendants failed to adequately supervise and/or discipline its employees in

              handling usual and recurring situations with which they deal;

          b. Defendants were deliberately indifferent to the need to supervise and/or discipline

              its officers and/or employees adequately;

          c. The failure to adequately supervise and/or discipline its officers proximately caused

              the deprivation of Plaintiff’s constitutional rights; and

          d. Defendants failed to adequately supervise and/or discipline Litvin and Engleman for

              shooting and killing Hodge for no lawful reason, resulting in Plaintiff’s damages.

   54. Despite having knowledge of the violations of the policies and other best police practices as

       described above, Defendants failed and/or refused to adequately discipline Litvin and

       Engleman. Defendants were well aware of the behavior of the officers but have failed to

       take any actions. Defendants’ failure to adequately supervise and/or discipline its officers

     was therefore the moving force behind Plaintiff’s damages.
PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 11
   Case 3:21-cv-01916-G Document 1 Filed 08/17/21                 Page 12 of 16 PageID 12


                      COUNT V: ASSAULT AND BATTERY
             PLAINTIFF AGAINST DEFENDANTS LITVIN AND ENGLEMAN

  55. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  56. On August 17, 2019, Litvin and Engleman, while acting within the course and scope of their

     duties as law enforcement officials for the City and TDPS, without provocation, necessity

     or legal justification, assaulted and battered Plaintiff by repeatedly shooting Hodge while he

     posed no threat of harm to them, thereby causing Hodge’s injuries as herein described.

  57. On information and belief, Plaintiff alleges that the City and TDPS and their Policymakers

     are responsible for implementing, maintaining, sanctioning, ratifying, and/or condoning a

     policy, custom, or practice under which the Defendant officers committed the

     aforementioned illegal and wrongful acts.

  58. On information and belief, Plaintiff alleges that the City and TDPS and its Policymakers are

     each liable for the injuries and damages sustained by Plaintiff as they knew, or should have

     known, the customs, practices, policies would enable the unlawful and unconstitutional acts

     of Litvin and Engleman.

  59. As a result of all Defendants’ acts and omissions as described, Hodge was brutally shot and

     killed by Litvin and Engleman.

  60. Defendants each committed the aforementioned acts and omissions knowingly, willfully,

     maliciously and with the expressed intent to harm Hodge and conscious or reckless

     disregard for the harm that resulted from the shooting. By reason thereof, Plaintiff seeks

     punitive and exemplary damages from Defendants, in an amount according to proof at trial.

                                         VI.    DAMAGES

  61. Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 12
   Case 3:21-cv-01916-G Document 1 Filed 08/17/21                    Page 13 of 16 PageID 13


  62. Actual damages. Defendants’ acts and/or omissions were a proximate cause and the

      moving force behind the following actual damages suffered by the Plaintiff and Defendants

      should be held jointly and severally liable for the following damages:

          a. Excessive Force

                    i. Actual Damages;

                   ii. Disfigurement;

                   iii. Conscious pain and mental anguish suffered by Schaston Hodge;

                   iv. Mental anguish and emotional distress sustained as a result of Defendant

                        Litvin and Engleman’s excessive force.

Punitive/Exemplary Damages against all Defendants. Punitive/exemplary damages are

recoverable under section 1983 when the conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the federally protected rights of

others. Here, the conduct of the Defendants was done with evil motive or intent, or at the very

least, was reckless or callously indifferent to the federally protected rights of the Plaintiff. As

such, Plaintiff requests punitive and exemplary damages to deter this type of conduct in the

future.

  63. Prejudgment and post judgment interest.

  64. Costs of court.

  65. Reasonable and necessary attorney’s fees incurred by the Plaintiff through trial, and

      reasonable and necessary attorney’s fees that may be incurred by Plaintiff for any post-trial

      proceedings, or appeal, interlocutory or otherwise, pursuant to 42 U.S.C. § 1988.

  66. Plaintiff seeks unliquidated damages in an amount that is within the jurisdictional limits of

      the court.

                                        VII.   TRIAL BY JURY

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 13
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                    Page 14 of 16 PageID 14


    67. Plaintiff has paid a jury fee and demands trial by jury.

                                             VIII. PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein; that upon final trial hereof Plaintiff recovers judgment from

Defendants; actual damages, exemplary damages, pre-judgment interest at the legal rate; interest

on said judgment at the legal rate; costs of court; and such other and further relief, both general

and special, at law and in equity, to which Plaintiff is justly entitled.



                                                Respectfully Submitted,

                                                By: /s/ Shayan Elahi
                                                Shayan Elahi, Esq.
                                                State Bar No. 24080485
                                                ELAHI LAW FIRM
                                                8111 LBJ Freeway, Suite 655
                                                Dallas, TX 75251
                                                Telephone: (972) 765-6715
                                                Shayan@ElahiLawFirm.com

                                                By: /s/ Blerim Elmazi
                                                Blerim Elmazi, Esq.
                                                State Bar No. 24118375
                                                THE LAW OFFICES OF BLERIM ELMAZI
                                                800 N. Fielder Rd., Suite 100 C
                                                Arlington, TX 76012
                                                Telephone: (817) 438-0123
                                                Blerim@ElmaziLaw.com




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 14
    Case 3:21-cv-01916-G Document 1 Filed 08/17/21                  Page 15 of 16 PageID 15




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 17, 2021, the foregoing pleading was filed with the clerk of

the court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to all

attorneys of record who have consented in writing to accept this Notice as service of documents by

electronic means.



                                                              /s/ Shayan Elahi
                                                                 Shayan Elahi




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 15
Case 3:21-cv-01916-G Document 1 Filed 08/17/21   Page 16 of 16 PageID 16
